ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_07_EN.txt. 78

SEPARATE OPINION OF JUDGE BUSTAMANTE

[Transiation ]
INTRODUCTION

This opinion expresses ‘certain views which differ from those of the
Court on the first Preliminary Objection. It also contains an expres-
sion of individual views on the third Objection, although the conclusion
reached is that of the majority.

First OBJECTION

Although I share the views of the Court so far as concerns certain
doctrinal aspects relating to the first Preliminary Objection, the same
does not apply to the facts and conclusions. This leads me to state
separately the reasons for my dissent.

There does not seem to be any doubt that Articles 68 and 69 of the
Rules of Court, in conformity with Article 30 of the Statute, contem-
plate only the procedural aspects of discontinuance. In accordance
with their purpose, the Rules do not decide substantive rights, and
consequently no rule is to be found concerning the nature of discon-
tinuance, so as to characterizing and distinguishing substantive discon-
tinuance or abandonment of the right from discontinuance or aban-
donment of the proceedings. Having regard to the fact that this is
the juridical framework adopted, an investigation will be necessary in
each particular case into the reasons and circumstances of the discon-
tinuance submitted to the Court in order to decide its true scope and
to define its legal consequences.

In the present case, Belgium’s reasons for discontinuing the first
Application of 1958 had their origin in an approach by the Belgian
group of shareholders in the Barcelona Traction, Light and Power
Company, Limited, to the Belgian Government, such discontinuance
being the prior condition imposed by M. Juan March, the head of the
Spanish group of share- and bondholders in the said company, for
opening private negotiations intended to settle the dispute by extra-
judicial means. The Belgian group well knew that M. March was
demanding a final and irrevocable discontinuance, the manifest inten-
tion of which was that the case should no longer be a matter for inter-
national adjudication.

Certainly no provision was made for what would happen in the case
of the failure of the negotiations. For M. March's part, the only con-
dition envisaged was that the Court should no longer be seised. Never-
theless, there is no reason not to suppose that, in the event of failure,
some other solution might have been adopted, for example arbitration.

76
BARCELONA TRACTION (SEP. OP, BUSTAMANTE) 79

This was a matter for the private discussions. But there is no doubt
that as from the moment when the private controversy between the
two Barcelona Traction groups was brought into the field of interna-
tional law through the intervention of the Belgian and Spanish States,
it was for the States and not for the private groups to assume the
capacity of the real parties concerned. It was for them, consequently,
to define in accordance with their own judgment the scope of the dis-
continuance by either accepting or modifying the bases proposed by
the private groups.

The versions given by each State Party are in the present case
mutually contradictory. Belgium maintains that it was never its
intention when discontinuing the proceedings already instituted to
abandon the right to reinstitute new proceedings if the private negotia-
tions did not succeed. Spain asserts, for its part, that it would have
opposed a discontinuance which was not final, as the reinstitution of
proceedings, apart from not being in accordance with March’s conditions,
would have placed the Spanish Government in an unfavourable position
morally and legally.

But in the face of these versions of the Parties, a number of questions
arise which demonstrate the complexity of the case.

(a) Tf Belgium had rejected M. March’s condition, why did it formalize
its discontinuance instead of first officially negotiating an amend-
ment of that condition with the Spanish Government?

(6) Although Belgium, in effecting its discontinuance, used the normal
procedural formula for unilateral discontinuance contained in
Article 69 (2) of the Rules, did the fact that this proceeding was
not accompanied by any official reservation as to the scope of the
discontinuance lead Spain wrongly to suppose that M. March’s
condition had purely and simply been accepted?

(c) Ought, on the other hand, the hesitations shown by Belgium
during the negotiations prior to the discontinuance (for example,
the proposal for a mere suspension of the ptoceedings, the sugges-
tion that Spain should not express its “non-objection” to the dis-
continuance until the end of the time-limit of six weeks to be fixed
by the Court, the fact that the official letter giving notice of discon-
tinuance speaks only of a discontinuance of the proceedings),
ought such hesitations, I repeat, to have led Spain to ask Belgium
beforehand for a precise explanation of the true scope of the dis-
continuance?

{d) Did Spain’s omission to take this step imply a certainty in good
faith on its part that Belgium, despite its precautions, was abiding
by the agreements reached between the private groups? Or did it
on the contrary imply culpable negligence or, indeed, acceptance
by the Spanish Government of a merely procedural discontinuance
of the proceedings already instituted?

77
BARCELONA TRACTION (SEP. OP. BUSTAMANTE) 80

{e) To sum up, are we confronted with an erroneous interpretation by
Spain of the scope of the discontinuance? If so, was this mistake,
this misunderstanding, due to Belgium’s own action in maintaining
silence as to the true meaning of its discontinuance, one not in
accordance with that proposed by M. March? Was any such mistake
by Spain due, on the contrary, to the fault of its own Government,
to an interpretation of the text of Belgium’s notice of discon-
tinuance running counter to its actual wording?

Sufficient tangible evidence to elucidate these uncertainties is, in
my view, lacking in these proceedings. Contrary to what the Court
has decided, I do not feel able to express any categorical judgment on
this objection. I admit that it might perhaps be possible to arrive at
a conclusion on the basis merely of inferences or deductions forming
part of a logical process, but not on the basis of duly proven facts.
The records of the interviews between the Belgian Ambassador and the
Spanish Minister for Foreign Affairs on the eve of the discontinuance
are vague and incomplete. It would not be surprising if there were
more explicit documentary evidence which has not yet been submitted
to the Court. In addition, it is reasonable to suppose that more definite
representations on all these matters may have passed between the two
Governments. Accordingly, it does not seem to me to be unlikely
that if the Court, in the exercise of its powers, were proprio motu to
ask the Parties to furnish it with any relevant document or piece of
information—a suitable questionnaire would be drawn up for this
purpose—it might be found possible to throw light on one or more of
the questions raised above. I naturally accept that in each case the
onus of proof is placed on one of the parties, but it is also true that the
overriding interests of justice give the Court the faculty of taking such
steps as are possible to induce the parties to clarify what is not suffi-
ciently clear.

Seeing that, for other reasons, which I shall set out elsewhere, the
first Objection cannot, in my view, be decided at this preliminary stage
of the proceedings without the risk of encroaching on the merits of the
case, I had thought that, were the Court so to wish, it could have taken
advantage of a joinder of the objection to the merits to seek proprio
motu at the second stage of the proceedings to obtain further evidence
of the circumstances surrounding the negotiation of the discontinuance
between the Parties. There would thus perhaps be a better chance—
at the time of the final judgment—for deciding the first Objection
raised by the Respondent Party with full knowledge of the facts.

In the course of its argument the Spanish Government referred to
the fact that the Belgian Government had availed itself of the discon-

78
BARCELONA TRACTION (SEP. OP. BUSTAMANTE) 81

tinuance in order to introduce various changes in the text of its second
Application by comparison with the first one, with a view to improving
its legal position, after studying the Preliminary Objections raised by
Spain in the first proceedings; the result of this being to upset the
balance between the Parties to the detriment of the position of Spain,
since no prior notice was given by Belgium that its discontinuance of
itself signified a reservation, that of its right subsequently to reinstitute
proceedings (Preliminary Objections, first Objection, para. 107).

During the hearings, Sir Humphrey Waldock, Counsel for Spain,
replying to a question put by one of the Judges of the Court (hearing
of 27 April) referred to the moral and material prejudice which the
Spanish State felt that it had suffered through the reinstitution of the
Application after the discontinuance (hearing of 4 May).

It was no doubt with such considerations in mind that the Spanish
Government, in the 14th recital concerning the first Objection in the
Submissions which it filed at the closure of the hearing on 8 May 1964,
maintained that—

“the discontinuance of the Belgian Government in the proceedings
started by its Application of 15 September 1958, without that dis-
continuance having been accompanied by any reservation con-
cerning its right to reinstitute the claim which had been the subject
of that Application, necessarily supposed that it waived its argu-
ments in defence against the Spanish Preliminary Objections and
agreed to arrest im limine litis the proceedings which it had
instituted”.

Moreover, recitals 15 to 17 of the Spanish Submissions on the first
Objection deny that a second application is compatible with the system
of peaceful. settlement stipulated by the Hispano-Belgian Treaty of
1927, the first proceedings—closed by virtue of the discontinuance—
having exhausted the remedies provided for in that Treaty (hearing of
4 May). In reality, all these allegations imply a denial of Belgium’s
right after its discontinuance again to take up the protection of the
shareholders whom it considers as its nationals ; this brings the subject
of the first Preliminary Objection close to that of the third, which
concerns Belgium’s jus stand. (See recitals 2 to 6 of the Submissions
of the Spanish Government on the third Objection, hearing of 8 May.)

In order for the Court to be able to reach a decision on these points
the nature of the Belgian discontinuance would inevitably have to be
defined and, moreover, certain matters would have to be passed upon
which touch on the merits. In fact, in order to conclude that the
application of the Treaty of 1927 must be held as finally closed or
exhausted with regard to the new Application, a finding with respect
to the substantive nature of the discontinuance would first be necessary,

79
BARCELONA TRACTION (SEP. OP. BUSTAMANTE) 82

in the sense that the discontinuance by Belgium involved an abandon-
ment of the disputed right. But such a finding could not be made at
the moment, as I have already said, so long as sufficient additional
information has not been gathered to supplement the so far insufficient
evidence of the facts alleged. Moreover, the denial by Spain of the
right of the Belgian State to rely on the 1927 Treaty in order to reinstitute
proceedings after the discontinuance cannot be separated from the
question of Belgium’s jus standi, which forms the subject of the third
Objection. In reality, in this first Objection Belgium’s jus standi to
reintroduce the action in regard to which the discontinuance was filed
is denied. The Court cannot consequently pass on the present appli-
cability of Article 17 (4) of the 1927 Treaty without first passing on the
legitimacy of Belgium’s intervention as the national State of its share-
holders (jus standi). But such a decision also requires that other
questions contained in the third Objection be settled first, such as
that of the precise position of the Canadian Government and that of
whether exceptional circumstances really deprived the Canadian
Barcelona Traction Company of ali possibility of exercising its right of
taking legal action to defend the interests of the Belgian shareholders.
As these problems touch upon the very merits of the Application,
they could not be settled at a preliminary stage of the proceedings
without prejudging the merits ; and it is no doubt for this reason that
the Court has decided in favour of joining the third Objection to the
merits.

This very close relationship between the first and the third Objections
decided me to take the view that the first Objection should be joined
to the merits, its examination and an endeavour to obtain additional
evidence on the facts being reserved for the second stage of the pro-
ceedings, with a view to a decision on this objection in the final judgment.
Consequently I voted against the rejection of the first Objection at
this preliminary stage of the proceedings.

*
* *

THIRD OBJECTION

The examination of the third Preliminary Objection made it clear
to the Court that a decision could not be taken in respect of it during
this preliminary stage of the proceedings because the existence or non-
existence of Belgium’s jus sfandi in this case cannot be properly con-
sidered without at the same time prejudging the merits of the Applica-
tion.

Nevertheless, I am of the opinion that before deciding to join the
objection to the merits it should have been ascertained that no more
direct means existed for resolving the third Objection straight away
at the preliminary stage of the proceedings.

80
BARCELONA TRACTION (SEP. OP. BUSTAMANTE) 83

The following is my reasoning : the two Parties have shown that they
agree on the fact that a general rule of international law exists with
regard to the diplomatic and judicial protection of commercial limited
liability companies which have been injured by the State in which they
conduct their business, this rule being that the exercise of the right of
protection belongs preferentially to the national State of the company.
Since in the present case Barcelona Traction is a company incorporated
under Canadian law, its protection ought in principle to be exercised
by the State of Canada.

The record shows (Preliminary Objections, Preliminary Objection
No. 3, heads 4 and 8 ; Belgian Observations, para. 129) that from 1948
to 1955 the Canadian Government to a certain extent exercised such
protection as against the Spanish Government, either independently
or through the British Government. But official interventions by
the Canadian Government ceased at a certain moment and were not
thereafter resumed. Moreover, Canada did not react in any way at
the time of the Belgian Application of 1958 nor at the time of the new
Application of 1962.

Taking these circumstances into account, can it be said that they
are sufficient to conclude that intervention by Canada has definitely
come to an end? In my view, no; because at no time was there any
explicit or official statement by the Canadian Government in this con-
nection and because its protection of Barcelona Traction was limited
to the diplomatic field and international judicial means were not
resorted to.

There are, certainly, reasons for presuming that Canada might not
perhaps have had the intention of continuing its representations to
Spain on behalf of Barcelona Traction ; but this mere presumption is
not in my view sufficient grounds for abandoning the general rule of
international law which has been mentioned and holding that a third
State—Belgium—has a supplementary right of protection on behalf
of the shareholders in the company.

It is true that during the hearings a question was put to the Parties
by one of the Judges of the Court as to whether they could supply any
information concerning the attitude of the Canadian Government sub-
sequent to the dates of certain communications which appear in the
record. However, this enquiry produced no appreciable result (hearing
of 27 April). I think that further steps should be taken and concrete
questions put to the Parties, who should be asked to supply any relevant
document or information concerning Canada’s final decision. It seems
to me that the Parties, as the sovereign States concerned, can find
means to inform themselves more or less directly on this subject. The
advantage of such further clarification would be to provide a final
answer to the question of whether or not the specific rule of international
law concerning the diplomatic and judicial protection of companies is
susceptible of application in the present case. In the event of a nega-
tive result, the joinder of the third Objection to the merits would be

81
BARCELONA TRACTION (SEP. OP. BUSTAMANTE) 84

inevitable in order to ascertain to what extent the intervention of the
Belgian State, taking the circumstances into account, may emerge as
well-founded, with a view to the establishment of its jus stand to
exercise, either in an alternative capacity or—as Belgium claims—
independently in its own right, the protection of its national shareholders
in a foreign company.

On the basis of the foregoing, I would have been in favour, before
this preliminary stage of the proceedings was closed, of the Court’s
making an order putting certain questions, to which the Parties would
have had to reply, in which they would have been asked to supply
the Court with any relevant document or information which would help
to establish the position of the Canadian State with regard to the judicial
and diplomatic protection of the Canadian Barcelona Traction Com-
pany in the future. But since the majority of the Court has decided
in favour of immediate joinder to the merits and since the further clari-
fication to which I have referred will still be possible in the course of
the second stage of the proceedings, I subscribe to the decision of the
Court so far as concerns the joinder of the third Objection to the merits
in order that it may be resolved in the final judgment, since I share the
view that any decision with regard to the third Objection, taken as a
whole, must involve passing on the actual merits of the dispute.

(Signed) J. L. Bustamante R.

82
